By the Court:
By section 16, of article 4 of the Constitution, the duration of the official term of the clerk of the court of common pleas is conclusively fixed at three years. The date at which the term shall commence is to be determined by reference to the statute.
Section 1240, Revised Statutes, provides that “there shall be elected triennially, in each county, a clerk of the court of common pleas, who shall hold his office three years, beginning on the first Monday of August next after his election.”
This section by several amendments has taken the place of section 1 ol the act of Jan. 31, 1852, which provided for the election of clerks for terms of the duration fixed by the Constitution, but did not fix the date at which the term should begin. The original section was in force at the time of the decision of The State v. Neibling, 6 Ohio St., 40, relied on by the plaintiff.
The section as it now stands has, as it was doubtless intended to have, the effect of establish*390ing a uniform date for the beginning of the official terms of the clerks, and of removing the doubts upon the subject which, as the briefs of counsel show, arose from other provisions of statutes not relating to the precise subject. Under this section the relator was elected in November, 1897, for the term of three years beginning on the first Monday in August, 1898. The contention that his term begins at an earlier date is against the express terms of the statute.

Judgment affi/i'med.